              Case 3:20-cv-05671 Document 7 Filed 08/13/20 Page 1 of 2




1    Paul J. Riehle (SBN 715199)
     paul.riehle@faegredrinker.com
2    FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
3    San Francisco, California 94111
     Telephone: (415) 591-7500
4    Facsimile: (415) 591-7510

5    Christine A. Varney (pro hac vice)
     cvarney@cravath.com
6    Katherine B. Forrest (pro hac vice)
     kforrest@cravath.com
7    Gary A. Bornstein (pro hac vice)
     gbornstein@cravath.com
8    Yonatan Even (pro hac vice)
     yeven@cravath.com
9    M. Brent Byars (pro hac vice)
     mbyars@cravath.com
10   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
11   New York, New York 10019
     Telephone: (212) 474-1000
12   Facsimile: (212) 474-3700

13   Attorneys for Plaintiff Epic Games, Inc.

14
                              UNITED STATES DISTRICT COURT
15
                           NORTHERN DISTRICT OF CALIFORNIA
16

17                                       )
      EPIC GAMES, INC., a Maryland              CASE NO. 3:20-cv-05671
                                         )
18    Corporation,                       )
19                                       )      PLAINTIFF EPIC GAMES, INC.’S
                            Plaintiff,   )      CERTIFICATION OF
20                                       )      INTERESTED ENTITIES OR
      vs.                                )      PERSONS PURSUANT TO FED. R.
21                                       )      CIV. P. 7.1. AND LOCAL CIVIL
      GOOGLE LLC; GOOGLE IRELAND                RULE 3-15
22                                       )
      LIMITED; GOOGLE COMMERCE
                                         )
      LIMITED; GOOGLE ASIA PACIFIC
23                                       )
      PTE. LIMITED; and GOOGLE
                                         )
24    PAYMENT CORP.,
                                         )
25                           Defendants. )
                                         )
26                                       )
                                         )
27

28    EPIC GAMES, INC.’S CERTIFICATE OF INTERESTED              Case No. 3:20-cv-05671
      PARTIES
               Case 3:20-cv-05671 Document 7 Filed 08/13/20 Page 2 of 2




1                CERTIFICATE OF INTERESTED ENTITIES OR PERSONS

2           Plaintiff Epic Games, Inc. (“Epic”) discloses the following information for the

3    limited purpose of complying with Rule 7.1 of the Federal Rules of Civil Procedure and
     Civil Local Rule 3-15 of the Northern District of California:
4
            Pursuant to Rule 7.1(a) of the Federal Rules of Civil Procedure, the undersigned
5
     certifies that Epic has no parent corporation and Tencent Holdings Limited owns more than
6
     10% of Epic stock.
7           Pursuant to Civil Local Rule 3-15, the undersigned certifies that, as of this date,
8    other than the named parties, Tencent Holdings Limited, and Timothy Sweeney, there is
9    no such interest to report.

10

11

12    DATED: August 13, 2020           FAEGRE DRINKER BIDDLE & REATH LLP
13

14                                     By:                       /s/ Paul J. Riehle

15
                                       Four Embarcadero Center
16                                     San Francisco, California 94111
                                       Telephone: (415) 591-7500
17                                     Facsimile: (415) 591-7510
18                                                         Attorney for Plaintiff
                                                           EPIC GAMES, INC.
19

20

21

22

23

24

25

26

27

28    EPIC GAMES, INC.’S CERTIFICATE OF INTERESTED                         Case No. 3:20-cv-05671
      PARTIES
